           Case 1:20-mj-06774-UA Document 9
                                          8 Filed 07/16/20 Page 1 of 1

                            DAWN M. FLORIO LAW FIRM, PLLC
                               Attorney & Counselors at Law
                              488 Madison Avenue, 20th Floor
                                   New York, NY 10022
                                Telephone: (212) 939-9539
                                 Facsimile: (347) 398-8062
                                DawnMFlorio@yahoo.com



                                                                July 16, 2020

    VIA ECF
    Honorable Katherine H. Parker
    United States District Judge
    Southern District of New York
    500 Pearl Street, 17D
    New York, New York 10007

                                  RE:    United States v. Jose Gonzalez
                                         1:20-MJ-06774-UA-1

    Honorable Justice Parker;

           I, Dawn M. Florio, attorney at law, represent Jose Gonzalez on the above case
    matter. I am requesting authorization from the court that Jose Gonzalez be given the
    approval to visit his father at:

                   Montefiore Medical Center: Einstein Campus
                   1825 Eastchester Road
                   Bronx, NY 10461

            Mr. Gonzalez’s father, Jose Gonzalez Sr., suffered a stroke and a heart attack and
    has been medically sedated in order to stay on a ventilator to assist with his breathing
    until medical staff can be sure he will be able to be woken up and be able to breathe on
    his own. Mr. Gonzalez has been the caretaker for his father, who lives with him and is
    asking to be able to go everyday between the hours of 2pm-6pm, which are the hospitals
    visiting hours for the unit in which his father is admitted in. From Mr. Gonzalez home to
    the hospital, it is a 16 min walk.

           I have reached out to Pre-trial Jonathan Lettieri and he takes no position and
    AUSA Michael Neff has given his consent. I apologize for any inconvenience this has
    caused. I am requesting that this application be acknowledged and considered, so he
    doesn’t miss out on any visitations.

On consent, request granted. D must travel
directly between home and hospital with no deviation.           Sincerely,

                                                                Dawn M. Florio
Robert W. Lehrburger
United States Magistrate Judge                                  Dawn M. Florio, Esq.
July 16, 2020
